Citation Nr: 9929115	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1952 to December 
1955 and from February 1963 to August 1978.

This appeal arises from an August 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to service connection for bilateral 
hearing loss, rated as noncompensably disabling, and 
tinnitus, rated as 10 percent disabling.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the remand portion 
of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran has constant bilateral tinnitus.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in part, in August 1997, service connection 
for tinnitus was granted and evaluated at 10 percent, 
effective from October 31, 1996.  The veteran appealed 
therefrom.  Accordingly, in this case the veteran was awarded 
service connection for a disability and he appealed that 
original rating.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Because the record indicates that the veteran has submitted a 
well-grounded claim.  VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  With respect to the veteran's 
tinnitus, it is acknowledged that effective June 11, 1999, 
schedular rating provisions pertaining to that evaluation was 
amended.  Despite the foregoing, the Board of Veterans' 
Appeals (Board) finds that based upon the circumstances 
presented in this case and because the amendments to 
38 C.F.R. § 4.87, Diagnostic Code 6260 would not affect the 
rating used in the veteran's case, although a new 38 C.F.R. 
§ 4.87 went into effect in June 1999, the veteran is not 
prejudiced by a lack of opportunity to provide evidence or 
argument in response to the new regulation.  For the reasons 
set forth below, a remand for further consideration would be 
futile.  As such, additional development is not warranted.  
See generally 64 Fed Reg. 25208 and 25209 (May 11, 1999).  
Considering the foregoing and after reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 

In rendering the August 1997 determination, the RO considered 
the veteran's service medical records which show that the 
veteran was exposed to excessive noise and a February 1997 VA 
examination report.  

On VA examination in February 1997, the veteran reported 
experiencing constant, medium, and loud ringing tinnitus of 
the ears for more than 30 years.  The veteran matched his 
tinnitus to a 4000-Hertz tone at 0-decibel sensation level on 
the right and to a 3000-Hertz tone to a 2-decibel sensation 
level on the left.  The impression was chronic tinnitus, 
bilateral and constant.

In relevant part, medical reports from R.J.L., M.D., dated 
from August 1996 to March 1997 show that the veteran 
complained of tinnitus and that an assessment of tinnitus was 
made.

In March 1998 the veteran submitted a medical statement from 
J.B., a clinical audiologist.  On the evaluation report, the 
audiologist noted that the veteran complained of increased 
tinnitus in volume over the past year.  The veteran also 
stated that he had bilateral tinnitus constantly and it 
sounded like a rush of air with whistling.  After 
examination, bilateral tinnitus, present all the time and 
increased in amplitude, was noted.  

A March 1998 hearing evaluation report from Idaho State 
University VA Services is also of record.

The veteran asserts that an increased evaluation in excess of 
10 percent is warranted because the tinnitus disability 
interferes with his speech and communication.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Prior to June 10, 1999, the Rating Schedule provided that 
persistent tinnitus as a residual of head injury, concussion, 
or acoustic trauma range warranted a 10 percent evaluation.  
38 C.F.R. § 4.87(a), Diagnostic Code 6260 (1998).  The Rating 
Schedule now provides that recurrent tinnitus warrants a 
10 percent evaluation.  A separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204, or other diagnostic code except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 3.102, 4.3 (1998).

Regarding the veteran's claim for an increased evaluation in 
excess of 10 percent for tinnitus, the Board notes that a 10 
percent evaluation, the maximum rating percentage allowable, 
has already been assigned.  38 C.F.R. § 4.87(a), Diagnostic 
Code 6260, now codified as 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Thus, under either the new or the old criteria, 
entitlement to an increased evaluation in this regard is not 
warranted.  See Cromley v. Brown, 7 Vet. App. 376 (1995).

Additionally, although it does not appear from the evidence 
that the RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998), 
the Board points out that it is required to address the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised and the record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular rating schedule.  
The evidence is devoid of any findings suggesting that the 
veteran's tinnitus disability causes frequent hospitalization 
or interferes with his employment.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996). 



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.


REMAND

The veteran also seeks entitlement to a compensable 
evaluation for bilateral hearing loss.  On VA examination in 
February 1997, puretone threshold levels for the frequency 
levels of 1000, 2000, 3000, and 4000 Hertz were 0, 10, 40, 
and 55 on the right and 10, 60, 65, and 80 on the left, 
respectively.  The average puretone threshold level was 26 on 
the right and 53 on the left and speech recognition was 98 on 
the right and 92 on the left.  Mild to moderate sensory 
hearing loss above 2000 Hertz on the right and moderate to 
severe sensory hearing loss above 1500 Hertz on the left was 
noted, as well as speech and immittance test results support 
the puretone findings.

In March 1998, the veteran submitted a medical statement from 
J.B., a clinical audiologist.  After examination, an 
assessment of mild to moderate sloping sensorineural high 
frequency hearing loss, bilaterally, was made.  The examiner 
also noted that the veteran's hearing ability dropped off 
2000 Hertz of the left ear with a more gradual decline of the 
right ear.  The hearing loss of the left ear was difficult to 
fit with amplification because of the essentially normal 
hearing at 1500 Hertz and then the rapid decline a half an 
octave greater.  The veteran's dynamic range was severely 
narrowed of the left ear level a narrow window for amplified 
speech.  

A March 1998 audiometric report from Idaho State University 
VA hearing service was also submitted.  

In light of the veteran's assertions made on appeal and the 
findings contained within the March 1998 medical statement, 
which possibly indicates that the veteran's hearing acuity 
may be worse than that reflected on the most recent VA 
examination, the Board is of the opinion that the adequacy of 
the February 1997 VA examination report is unclear.  Thus, 
another VA audiological examination for disability evaluation 
should be conducted in order to evaluate and more accurately 
assess the current severity of the veteran's bilateral 
hearing loss disorder.

In view of the foregoing, it is the opinion of the Board that 
further development is desirable to ensure that the record is 
adequate for an informed determination.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identifies the names, 
addresses, and approximate dates of all 
VA and non-VA treatment he has received 
since March 1998 for hearing loss.  With 
any necessary authorization from the 
veteran, the RO should obtain copies of 
pertinent treatment records identified by 
him, that have not been previously 
secured.

3.  The veteran should then be afforded a 
VA audiological evaluation with 
audiometric studies to determine the 
current severity of his hearing loss.  
See generally 38 C.F.R. § 4.85 (1999).

4.  The RO must then review the veteran's 
claim, with consideration of the 
provisions of revised schedular criteria.  
If it remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, in accordance with the proper appellate 
procedures, the case should be returned to the Board for 
further appellate review, if otherwise in order.  In taking 
this action, the Board implies no conclusion, as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







